 Case: 1:16-cv-08637 Document #: 4454 Filed: 03/22/21 Page 1 of 4 PageID #:295248




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                                No. 1:16-cv-08637


This Document Relates To:                                 Honorable Thomas M. Durkin
                                                          Magistrate Judge Jeffrey T. Gilbert
All End-User Consumer Plaintiff Actions



       MOTION FOR LEAVE TO FILE UNDER SEAL END-USER CONSUMER
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE THE
       TESTIMONY OF DR. LUIS CABRAL AND SUPPORTING DOCUMENTS


         End-User Consumer Plaintiffs (“EUCPs”), through their undersigned counsel, and

pursuant to Local Rule 26.2 of the Local Rules of the United States District Court for the

Northern District of Illinois, respectfully move this Court for entry of an order granting EUCPs

leave to file under seal the following documents:

         1. End-User Consumer Plaintiffs’ Opposition to Defendants’ Motion to Exclude the

              Testimony of Dr. Luis Cabral (“Opposition”); and

         2. Exhibits A through D of the Declaration of Shana E. Scarlett in Support of End-User

              Consumer Plaintiffs’ Opposition to Defendants’ Motion to Exclude the Testimony of

              Dr. Luis Cabral (“Scarlett Declaration”);

         In support, EUCPs state that the Opposition, and Exhibits A through D of the Scarlett

Declaration contain Confidential Information, as defined by the Agreed Confidentially Order.

The information comes from documents marked “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” and “HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE



010636-11/1449708 V1
                                                  -1-
 Case: 1:16-cv-08637 Document #: 4454 Filed: 03/22/21 Page 2 of 4 PageID #:295249




ORDER” by defendants and third parties. The Agreed Confidentiality Order instructs that “[a]ny

party wishing to file a document designated as Confidential or Highly Confidential Information

in connection with a motion, brief or other submission to the Court must comply with Local Rule

26.2” (ECF No. 202 at 11). EUCPs have complied with Local Rule 26.2.

         WHEREFORE, End-User Consumer Plaintiffs respectfully request this Court enter an

order granting leave to file under seal the Opposition and Exhibits A through D of the Scarlett

Declaration.

 DATED: March 22, 2021                         HAGENS BERMAN SOBOL SHAPIRO LLP

                                               By      s/ Shana E. Scarlett
                                                     SHANA E. SCARLETT

                                               Rio R. Pierce
                                               715 Hearst Avenue, Suite 202
                                               Berkeley, CA 94710
                                               Tel: (510) 725-3000
                                               shanas@hbsslaw.com
                                               riop@hbsslaw.com

                                               Steve W. Berman
                                               Breanna Van Engelen
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               1301 Second Avenue, Suite 2000
                                               Seattle, Washington 98101
                                               Tel: (206) 623-7292
                                               steve@hbsslaw.com
                                               breannav@hbsslaw.com

                                               Benjamin D. Brown
                                               Brent W. Johnson
                                               Daniel H. Silverman
                                               Alison Deich
                                               COHEN MILSTEIN SELLERS & TOLL,
                                               PLLC
                                               1100 New York Ave. NW
                                               Suite 500, West Tower
                                               Washington, DC 20005
                                               Tel: (202) 408-4600
                                               bbrown@cohenmilstein.com


010636-11/1449708 V1
                                               -2-
 Case: 1:16-cv-08637 Document #: 4454 Filed: 03/22/21 Page 3 of 4 PageID #:295250




                                       bjohnson@cohenmilstein.com
                                       dsilverman@cohenmilstein.com
                                       adeich@cohenmilstein.com

                                       Proposed Co-Lead Counsel for End-User
                                       Consumer Class




010636-11/1449708 V1
                                       -3-
 Case: 1:16-cv-08637 Document #: 4454 Filed: 03/22/21 Page 4 of 4 PageID #:295251




                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that on March 22, 2021, a true and correct

copy of the foregoing was electronically filed via CM/ECF, which caused notice to be sent to all

counsel of record.

                                                       s/ Shana E. Scarlett
                                                      SHANA E. SCARLETT




010636-11/1449708 V1
                                                -2-
